FILED
                             NOT FOR PUBLICATION                              JAN 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ERNEST J. BROOKS, III,                           No. 08-56432

               Plaintiff - Appellant,             D.C. No. 3:05-cv-00749-JAH-
                                                  CAB
   v.

 WILLIAM B. KOLENDER, Sheriff; et al.,            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ernest J. Brooks, III, a former pretrial detainee at San Diego County Jail,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
action claiming that jail personnel were deliberately indifferent to his medical

needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court properly granted summary judgment to defendants because

Brooks failed to raise a triable issue as to whether any defendant intentionally

delayed or interfered with treatment of Brooks’ knee. See Hallett v. Morgan, 296

F.3d 732, 744 (9th Cir. 2002) (“Prison officials are deliberately indifferent to a

prisoner’s medical needs when they deny, delay, or intentionally interfere with

medical treatment”) (internal quotation marks omitted). Brooks did not

demonstrate that his problem was so severe that a delay in treatment could cause

significant harm, or that defendants should have known this to be the case. See id.;

see also Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998) (holding that, because

pretrial detainees’ Fourteenth Amendment rights are comparable to prisoners’

Eighth Amendment rights, the same standards apply).

       Brooks’ remaining contentions are unpersuasive.

       AFFIRMED.




LA/Research                                2                                    08-56432